     Case 2:20-cv-01341-GMN-EJY Document 10 Filed 08/07/20 Page 1 of 2



1    BURKE HUBER, ESQ.
     Nevada Bar No. 10902
2
     RICHARD HARRIS LAW FIRM
3    801 South Fourth St.
     Las Vegas, NV 89101
4    Tel. (702) 444-4444
5
     Fax    (702) 444-4455
     Email: burke@richardharrislaw.com
6    Attorneys for Plaintiffs
7                                 UNITED STATES DISTRICT COURT
8
                                        DISTRICT OF NEVADA
9
      CURTIS COBBINS, an individual,                       CASE NO.: 2:20-cv-01341-GMN-EJY
10

11                  Plaintiff,

12    vs.
13
      EAN SERVICES, LLC, a Foreign Limited
14    Liability Company and DOES 1-20, inclusive;
      ROE CORPORATIONS 1-20, inclusive,                         MOTION TO REMOVE
15                                                          ATTORNEY FROM THE SERVICE
                    Defendants.                                       LIST
16

17
            Plaintiff, by and through his undersigned counsel of record BURKE HUBER, ESQ., of
18
     the RICHARD HARRIS LAW FIRM, and hereby requests that BENJAMIN P. CLOWARD,
19

20   ESQ. be removed from the list of counsel representing Plaintiff as he was inadvertently

21   included as counsel for Plaintiff due to a clerical error. It is further requested that BENJAMIN
22
     P. CLOWARD, ESQ. be removed from the electronic service list for this matter.
23
            Plaintiff has been represented by undersigned counsel of record, BURKE HUBER, ESQ.
24
     of the RICHARD HARRIS LAW FIRM, since the onset of this case so no party will be
25

26   prejudiced by the withdrawal of Mr. Cloward from this matter.

27          DATED: August 6, 2020.
28                                                       RICHARD HARRIS LAW FIRM
                                                          /s/Burke Huber
                                                         ________________________________
                                                    1
     Case 2:20-cv-01341-GMN-EJY Document 10 Filed 08/07/20 Page 2 of 2



1                                              BURKE HUBER ESQ.
                                               Nevada Bar No. 10902
2
                                               801 South Fourth Street
3                                              Las Vegas, Nevada 89101
                                               Attorneys for Plaintiff
4

5

6

7                                            IT IS SO ORDERED.

8

9
                                             _______________________________
10                                           U.S. MAGISTRATE JUDGE
11
                                             Dated: August 7, 2020
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                         2
